Title: To Benjamin Franklin from Jean-Jacques Lafreté, 1 March 1783
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


Paris le 1er. mars 1783
Mon ami M. Gallard de Bayonne, est chargé, mon Cher Papa de vous voir, et a beaucoup de choses à vous dire; Je vous prie, ou Monsieur votre fils, de me faire savoir le jour et l’heure où il pourra avoir l’honneur de vous voir à Passy. Vous me feréz plaisir de le recevoir avec bonté, et l’écouter avec attention. Il est fort instruit, et entrera avec vous dans des Détails fort interressans pour nos bons amis les Américains. Ce Mr. Gallard est le frere de celui pour qui je vous ai demandé le consulat de bayonne. Je vous le recommande de nouveau.
Ma petite femme est asséz bien pour son Etat Mais elle seroit encore mieux, Si elle avoit le plaisir de vous voir plus Souvent. Vous Savéz Combien elle vous aime. Elle vous fait mille compliments, et je vous renouvelle mon cher Papa les assurances de mon tendre et Respectueux attachement.
Lafreté
